Judgment of the County Court of Dutchess county, convicting the appellant of the crimes of grand larceny in the first and second degrees, unanimously affirmed. The appellant, having been represented for more than three months by one attorney, attempted, on the eve of the trial, to retain another, knowing that such other attorney would be unable to be present on the date previously fixed for trial, because of another trial engagement in another county. The court refused to grant an adjournment and assigned the original counsel to represent the defendant," which he did throughout the trial. These facts clearly distinguish the present case from People v. Hull (251 App. Div. 40). The granting or refusal of an adjournment rests within the discretion of the trial court. (People v. Jackson, 111 N. Y. 362.) It was not abuse of discretion to refuse an adjournment under the circumstances presented here. The court was within its rights in assigning counsel to represent the defendant. His first attorney had withdrawn and the second was unable to appear and never had appeared. In practical effect the defendant was without an attorney, and the court possessed the power to assign one. (People v. Price, 262 N. Y. 410.) By stipulation, the points presented on this appeal were limited to the single question herein discussed. Present —■ Hagarty, Carswell, Johnston, Taylor and Close, JJ.